t c memo united_states tax_court robert l stewart petitioner v commissioner of internal revenue respondent docket no filed date robert l stewart pro_se catherine l campbell for respondent memorandum opinion ruwe judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction and to strike claim_for_abatement of additions to tax respondent’s motion is based on the ground that petitioner in addition to seeking abatement of interest is seeking abatement of an - - addition_to_tax under sec_665l1l a respondent contends that this court lacks jurisdiction to consider petitioner’s claim to abate an addition_to_tax respondent is not seeking dismissal of the request for review of the failure to abate interest on date respondent issued a notice of final_determination partially allowing petitioner’s request to abate interest on his federal_income_tax liability petitioner filed a petition to this court under sec_6404 and rules in the petition petitioner alleged that the amount in dispute for was dollar_figure petitioner identified this amount as interest billed any accrued interest petitioner disagreed with the amount of the partial allowance and stated that he believes he is entitled to an abatement of the full amount because he has paid all his taxes including additions to tax ‘unless otherwise indicated all section references are to the internal_revenue_code currently in effect and all rule references are to the tax_court rules_of_practice and procedure sec_6404 was redesignated sec_6404 by the victims of terrorism tax relief act of publaw_107_134 da b 115_stat_2427 in his answer to the petition respondent alleged that the dollar_figure amount shown on the petition refers to interest and penalties accrued but unpaid on petitioner’s federal_income_tax liability as of date respondent alleged that dollar_figure of this amount was attributable to interest and the remaining dollar_figure was attributable to a failure to pay penalty in his motion to dismiss respondent alleges that the current balance due from petitioner totals dollar_figure respondent claims dollar_figure of this amount is the balance due on an addition_to_tax for imposed under sec_6651 in his response to respondent’s motion petitioner does not dispute respondent’s allegation that dollar_figure is attributable to an addition_to_tax petitioner claims that he was advised that his only recourse in this matter was to file a petition in the tax_court and he asks the court to allow him to address whether he is entitled to abatement of any penalties and additions to tax the tax_court may exercise jurisdiction only to the extent authorized by congress 114_tc_324 112_tc_19 sec_6404 provides this court with jurisdiction to determine whether the secretary’s failure to abate interest under this section was an abuse_of_discretion we have previously held that we do not have jurisdiction under sec_6404 to review the commissioner’s failure to abate penalties and additions to tax 112_tc_230 woodral v commissioner supra pincite n hawksley v commissioner tcmemo_2000_354 n gross v commissioner tcmemo_2000_44 accordingly we shall grant respondent’s motion and the portion of the petition that seeks abatement of - - any penalties or additions to tax shall be stricken for lack of jurisdiction see woodral v commissioner supra pincite an appropriate order will be issued granting respondent’s motion
